TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00759-CR



                                  Stephen Walker, Appellant

                                                v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
       NO. D-1-DC-10-300501, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Stephen Walker was convicted of sexual assault of a child after entering

a plea of guilty. Walker now seeks to appeal the judgment of conviction. The trial court has

certified that Walker waived his right of appeal. As a result, the appeal is dismissed. See Tex. R.

App. P. 25.2(a)(2), (d).



                                             ___________________________________________

                                             Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed for Want of Jurisdiction

Filed: December 17, 2010

Do Not Publish